
	
		II
		111th CONGRESS
		1st Session
		S. 1868
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2009
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To renew the temporary suspension of duty on
		  hydroxylamine.
	
	
		1.Hydroxylamine
			(a)In
			 generalHeading 9902.01.03 of the Harmonized Tariff Schedule of
			 the United States (relating to hydroxylamine) is amended by striking the date
			 in the effective period column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
